Case 6:18-cv-00233-TAD-PJH Document 69 Filed 05/11/21 Page 1 of 1 PageID #: 653




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

 JOSEPH THEO BABINEAUX, JR.,                     CIVIL ACTION NO. 6:18-cv-00233
 ET AL.

 VERSUS                                          JUDGE DOUGHTY

 MARK GARBER, ET AL.                             MAGISTRATE JUDGE HANNA

                   MINUTES OF SETTLEMENT CONFERENCE

       On Tuesday, May 11, 2021, the undersigned magistrate judge held a settlement

 conference in this matter, commencing at 10:00 a.m. and concluding at 12:00 p.m.1

 Participating in the conference were the following:

           • Clay Burgess and Liza Trahan, counsel for the plaintiffs; and

           • Patrick McIntire and Jason Boudreaux, counsel for defendant.

       Mr. Burgess had settlement authority from two of his three clients, and the

 settlement conference was conducted on a recommendation-only basis. As a result, at the

 conclusion of the conference, the parties have not conclusively reached an amicable

 settlement of their dispute. However, counsel will advise the court and the case will be

 administratively closed by separate order.

       Signed at Lafayette, Louisiana on May 12, 2021.


                                          ____________________________________
                                          PATRICK J. HANNA
                                          UNITED STATES MAGISTRATE JUDGE


 1
       Statistical time: two hours.
